Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
We reject petitioner’s contention that the determination of guilt is not supported by substantial evidence. The positive *775test results of two EMIT tests alone can constitute substantial evidence to support a finding that an inmate is guilty of violating a rule prohibiting the use of controlled substances (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of McKins v Coughlin, 142 AD2d 987, lv denied 74 NY2d 603). We also find no support in the record for his claim that the Hearing Officer was biased or any proof that the hearing’s outcome flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). We have examined petitioner’s remaining contentions and find them either unpreserved for review or lacking in merit.
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.